Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 22 is missing from the claim listing. While applicant refers to claim 22 in claim listings in his arguments the claim itself is missing from the claim set. 
For purposes of continuity and clarity the examiner has left the rejection for claim 22 in the rejections below so applicant may still consider it prior to submitting any future amendments. 
Pease be sure to clearly list and properly identify all claims (previously presented, currently amended, original, etc.) in any future filings.  
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the newly added subject of claim 1 must be shown or the feature(s) canceled from the claim(s).  
Specifically
the lock button having identified locked and unlocked positions, 
the lock spring biasing the lock bracket in the locked position and biasing the lock button in the unlocked position; and 
the lock bracket being large enough to accommodate specifically four fingers of a gloved adult human hand. 
No new matter should be entered.

*See also corresponding 35 USC 112 and New Matter issues below as well as Response to Arguments

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3-8, 10-13, 15-18 and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Each of independent claims 1 and 16 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The added material which is not supported by the original disclosure is as follows: 
the lock button having identified locked and unlocked positions, 
the lock spring biasing the lock bracket in the locked position and biasing the lock button in the unlocked position; and 
the lock bracket being large enough to accommodate specifically four fingers of a gloved adult human hand. 
Examiner once again notes the disclosure makes no mention of the lock button having a locked or unlocked position and no mention of how many gloved fingers are accommodated in the depths of the lock bracket.
 Additionally, the examiner notes that even if one were to assume that the lock button locked position is when the adjustable hinge is locked, and the locked button unlocked position is when the adjustable hinge is unlocked, this does not work with the newly claimed limitation that the lock spring biases “the lock bracket in the locked position and biasing the lock button in the unlocked position”. Examiner does not see 
Applicant argues that the two mechanisms (the lock button and lock bracket) “function against each other”, but examiner does not see where in the specification it is disclosed that the lock button is considered unlocked when the lock bracket is considered locked. How is one of the mechanisms considered unlocked when the other is considered locked? In the biased state when the hinge is locked both the bracket and the button have to overcome a force (either a push or a pull by the user) to allow the hinge to be unlocked. 
Applicant is required to cancel the new matter in the reply to this Office Action.
See also Response to Arguments below. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10-13, 15-18 and 21-22 our rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large enough to accommodate four fingers of a gloved adult human hand” in independent claims 1 and 16 is a relative term which renders the claim 
With respect to independent claims 1 and 16, and the newly added limitations regarding the locked and unlocked position of the lock button, based on what is disclosed, the examiner’s best interpretation and understanding is that the unlocked position of the lock button is when the button is pushed away from the hinge plates by the spring, and the locked position is when the button is pushed inward toward the hinge plates by an outward force.
Dependent claims not directly named are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-13, 15-18, 21, and 22 are rejected under 35 U.S.C. 103 as obvious over Boothe (US 4566150) in view of Weiss (US 20040129497), as best understood in light of the above rejections. 
Regarding claims 1 and 16, Boothe teaches: a multi-position ladder (as discussed in Abstract), comprising: 
a hinge (Fig. 1) comprising: 
two outer hinge plates (12b and 12c), each outer hinge plate having an outer hinge plate mating surface (the surfaces that mate with 38), 
two inner hinge plates (14a, 14d), each said inner hinge plate having an inner hinge plate mating surface (such as the surface that mates with 14b and 14c), the inner hinge plate mating surface having an inner hinge plate mating surface diameter (as seen along the line al 32 or 34 for example); 
a center lock pin (80); 
a lock sleeve (50);
a lock button (88) having a locked position (figure 4B) and an unlocked position (figure 4A); 

two outer hinge outside spacers (12a and 12d), each outer hinge outside spacer disposed opposite each of said two outer hinge plate mating surfaces (fig 1);
an inner hinge center spacer (14b or 14c); 
two inner hinge outside spacers (40, 40); 
an outer hinge center spacer (38); 
a lock spring (82) biasing the lock braket in the locked position and the lock button in the unlocked position (as best understood as explained in the 112(b) section above); and 
a lock bracket length and depth when the lock bracket is in the locked position, wherein the lock bracket length and depth are large enough to accommodate four fingers of a gloved adult human hand (figure 1) (examiner notes that while four fingers are not specifically disclosed some hands are smaller than others and some gloves are thinner than others allowing for a great deal of variation as discussed above);
wherein said outer hinge outside spacers (12a, 12d), said outer hinge plates (12b, 12c), and said outer hinge center spacer (38) form an outer hinge extension having a width (figure 1); 
wherein said inner hinge outside spacers  (40, 40) and said inner hinge plates (14a, 14d) form an inner hinge extension having a width (fig. 1), the inner 
a multi position ladder rail (42) matably attached to the inner hinge extension (figure 1); 
and a multi position ladder rail (42) matably attached to the outer rail extension (figure 1). 
Regarding the range limitation of 170-200% would have been an obvious matter of design choice to a person of ordinary skill in the art to provide different length/width/diameter ratios and/or ranges thereof [such as between 170-200% as required by the claim] since discovering an optimum size, ratio, and/or range would have been a mere design consideration or routine optimization or the like. 
Such a modification would have involved only routine skill in the art to accommodate different sizes, ratios, and/or range requirements depending on the desired shape or design of the hinge and its intended purpose with a ladder. For example, it is well known in the art modify or adjust proportions, sizes or ranges in order to provide a more compact device, sturdy device, and provide full function such as range of movement as some non- limiting examples. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Note also that the courts have held that "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties." See Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 
Furthermore, it is noted that a change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). For example, changing the size of the width and/or diameter claimed is merely a change in one or more sizes. It should also be noted that changes in a size or a shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Absent some showing of criticality, the claimed shapes, or sizes, or ratios, or ranges are nothing more than several of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing different options for connecting to a hinged ladder. In re Dailey 149 USPQ 47 (CCPA 1976).
While Boothe does disclose adjustable hinge to be matabley attached to a ladder, Boothe only shows one set of hinged rails and does not specifically disclose the multi-position ladder to have two adjustable hinges. 
However, Weiss teaches two adjustable hinges (140, 140), one on each set of pivotably connected rails (figures 1, 3A, 4). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the multi-position ladder of Boothe with two adjustable hinges, as taught by Weiss, for the predictable an expected 

Regarding claims 3 and 4, this limitation is met when looking at Boothe fig. 1 with a strong emphasis on the phrase “at least” in the phrase “at least 110%” [for claim 3] and “at least 75%” [for claim 4].
Also note that a change in size is generally recognized as being within the level of ordinary skill in the art. /n re Rose, 105 USPQ 237 (CCPA 1955).
Further, changes in size or shape without special functional significance are not patentable. Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
See Also MPEP 2144.04 IV. A. Changes in Size Proportion. 

Regarding claim 15, Boothe discloses wherein said locking comprises two locking pins (70, 72) as seen in fig.’s 1 and 3-5 for example.

Regarding claims 5-8, 10-13, 17, 18, 21, and 22, Weiss explains that ladder parts can be manufactured from aluminum, steel, a composite material, fiberglass or a synthetic polymer [‘high strength plastic’] (see paragraph [0054)). It may not explicitly state the rails and extension are made of one of these or polyoxymethylene, however, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made any structure from one of these 
Alternatively, or additionally, it has been held to be obvious over the prior art to use known materials based on its suitability for its intended purpose - see Sinclair & Carroll Co. y. interchemical Comp., 825 U.S. 327, 65 USPG 297 (1945) ; or Jn re Leshin, 277 F.2d 197, 125 USPO 418 (GCPA 1980) : or Ayco, inc. v. Ag-Bag Corp.. 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988},

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. 
With respect to the remarks regarding the drawing objections, the examiner points out that the issue is not identifying the lock spring, but rather the lock spring biasing the lock bracket in the locked position and biasing the lock button in the unlocked position. As explained above examiner does not see where in the original disclosure it is identified that the lock bracket is in a locked position when the lock button is in an unlocked position. Again, the examiner notes that even if one were to assume that the lock button locked position is when the adjustable hinge is locked, and the locked button unlocked position is when the adjustable hinge is unlocked, this does not work with the newly claimed limitation that the lock spring biases “the lock bracket in the locked position and biasing the lock button in the unlocked position”. Examiner does not see where in the disclosure the lock bracket would be in a locked position and the lock button in an unlocked position. 

With respect to each of the drawing objections and 112 rejections, it appears that the applicant is arguing and relying on positions or limitations not actually present or clearly disclosed in the original disclosure.
Regarding the applicant’s arguments with respect to the hinge plate mating surface diameter and width, the examiner does not see how the applicant’s comments overcome the applied prior art. It is not pointed out where or how applicant’s statement would overcome the application of the prior art. Examiner also points out that there are multiple perpendicular width options between opposite edges of the inner hinge plates as the plates of multiple surfaces and edges. If the applicant is concerned with a particular edge width, applicant may consider including details in the claim regarding the particular shape of the plate and a particular edge so as to more clearly define the particular edge with respect to the rest of the plate.
With respect to the previous prior art rejections applicant argues that Boothe and Weiss teach a locking mechanism wherein the biasing element biases the lock bracket and lock button, respectively, in a locked position. Applicant argues that in the instant 
As noted in the above rejections, examiner does not see anything in the disclosure with respect to a locked and unlocked position of the lock button, or that the biasing member biases the lock button to an unlocked position. It appears via the disclosure that the biasing member biasing biases the mechanism to a locked position wherein the hinge plates are locked with respect to one another, and that a user has to either pull on 20, or push on 30 to overcome the biasing force and release the locking mechanism. How do 20 and 30 work against each other, as the applicant argues? 
It appears they in fact work with each other as pulling 20 also moves 30, and pushing 30 also moves 20. In both situations, moving either the bracket or button releases the other as well so the hinge can be unlocked from its locked position and moveable into another position. 
Pulling bracket 20 pulls button 30 to release the pins. Pushing button 30 pushes bracket 20 to release the pins. It appears they are either both locked or unlocked, but one locked and one unlocked as now claimed. Please see also the drawing and new matter objects and rejections surrounding this issue above. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/           Primary Examiner, Art Unit 3634